Cockrill, C. J. The appellants brought an action in the Monroe circuit court, on a money demand against Alfred Owens, and caused an attachment to issue under which D. W. Kelley and W. W. Spence were summoned as garnishees. After the appellants had obtained judgment in personam against the defendant, and the attachment had been sustained, the garnishees appeared and answered -r the one that he was in • debted to the defendant in the sum of $64; the other, $50. When the court was apprised that the indebtedness of each garnishee was less than tihe amount of which circuit courts entertain jurisdiction, an order was made dismissing the garnishment proceeding. This was error. When the garnishee has been summoned and appears, after a judgment obtained against the defendant, and discloses that he is indebted to the defendant in an amount then due, it is the duty of the court to enter an order requir • ing the garnishee to pay the amount of his debt into court, to be applied to the satisfaction of the judgment. Mansf. Dig., secs. 342, 347.  1. jt.risdku as togamú>U<  The jurisdiction of the court over the fund in the hands of the garnishee is not dependent upon the amount of his indebtedness. The service of the garnishment upon the' defendant’s debtor is only an attachment of the debt. It is simply a form of levy upon the defendant’s property in the hands of a third person, and the jurisdiction of the court is no more affected by the value of such property, than by the value of specific articles actually seized by the sheriff under the attachment. Under the system of judicial garnishment which obtained in this state before the adoption of the code of civil procedure, the primary object of the proceeding was to obtain a personal judgment against the garnishee, enforceable by execution, and under that system it was ruled by this court that the proceeding involved all the incidents of a suit, and that the amount claimed of the garnishee was the measure of jurisdiction. Moore v. Woodruff, 5 Ark., 214; Woodruff v. Griffith, Ib., 354; Tunstall v. Worthington, Hemp. (C. C.), 662. But no judgment against the garnishee can be reached under the code procedure; it is not instituted to settle disputes between the debtor and third persons;’ that must be done in an ordinary action. ’ The radical difference between the two methods is distinctly pointed out in the case of Giles v. Hicks, 45 Ark., 271. Reverse and remand for further proceedings.